Citation Nr: 0904971	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Evaluation of degenerative changes, status post 
osteochondral fracture, lateral femoral condyle with 
arthralgia of the right knee, currently evaluated as 30 
percent disabling, effective December 8, 2005.

2.  Service connection for facet disease with osteoarthritis, 
low back, as secondary to service connected disability of 
degenerative changes, status post osteochondral fracture and 
lateral femoral condyle with arthralgia of the right knee.

3.  Service connection for internal derangement, left knee, 
post-operative, as secondary to service connected disability 
of degenerative changes, status post osteochondral fracture 
and lateral femoral condyle with arthralgia of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which granted an increased 
evaluation of 30 percent for degenerative changes, status 
post osteochondral fracture, lateral femoral condyle with 
arthralgia of the right knee, effective December 8, 2005; 
denied service connection for facet disease with 
osteoarthritis, low back, as secondary to service connected 
disability of degenerative changes, status post osteochondral 
fracture and lateral femoral condyle with arthralgia of the 
right knee; and denied service connection for internal 
derangement, left knee, post-operative, as secondary to 
service connected disability of degenerative changes, status 
post osteochondral fracture and lateral femoral condyle with 
arthralgia of the right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter received by the Board in June 2008, the Veteran 
stated that he wished to be afforded a hearing before the 
Board.  However, he did not specify whether he wished to come 
to Washington, D.C. for a hearing, whether he wished to 
appear at a hearing before a Veterans Law Judge at his local 
RO or whether he wished to appear at a hearing before a 
Veterans Law Judge via video conference at his local RO.  In 
a response to a letter requesting clarification, the Veteran 
indicated in November 2008 that he wished to testify before a 
Veterans Law Judge appear in person at his local RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative, expresses a desire to appear in person.  The 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 2002 & Supp. 2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge at the 
RO.  Appropriate notification should be 
given to the Veteran and his 
representative, and such notification 
should be documented and associated with 
the Veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




